Exhibit 10.1

PACIFIC DRILLING S.A.

2018 OMNIBUS STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

(CEO Award)

Pacific Drilling S.A. (the “Company”) hereby grants you (the “Participant”) the
following restricted stock units (“RSUs”) representing the right to receive an
equivalent number of shares of the Company’s share capital (“Shares”). The terms
and conditions of this grant of RSUs are set forth in this Restricted Stock Unit
Agreement (this “Agreement”), as well as in the Pacific Drilling S.A. 2018
Omnibus Stock Incentive Plan (the “Plan”), which is made a part of this
document. Except as otherwise defined in this Agreement, capitalized terms have
the respective meanings set forth in the Plan.



Date of Grant:

March 10, 2020





Name of Participant:

Bernie G. Wolford Jr.





Number of RSUs:

119,355



1.          The Award. Effective on the Date of Grant, the Company grants to the
Participant under the Plan the total number of RSUs specified above, subject to
the terms, conditions, and restrictions set forth in the Plan and in this
Agreement.

2.          Terms of the Award.

(a)         Vesting Schedule. Subject to the terms and conditions set forth in
this Agreement and the Plan (and your continued employment or service on each
Vesting Date), the RSUs will vest as follows: one-third of the grant on each of
December 20th, 2020, 2021 and 2022 (each such date, a “Vesting Date”). Any
fractional RSU resulting from the application of the vesting schedule shall be
aggregated and the RSU resulting from such aggregation shall vest on the final
Vesting Date.

(b)         Termination of Employment or Service.

(i)          Except as otherwise provided herein, if your employment with or
service to the Company or its Affiliates terminates for any reason, subject
always to any terms and conditions in the Plan or this Agreement, vesting of
your RSUs immediately stops and any unvested RSUs as of such date of termination
shall be forfeited immediately.

(ii)         Except as set forth in Section 2(c), if your employment is
terminated by the Company without Cause (and other than due to death or
disability) or if you terminate your employment for Good Reason, then your RSUs
that were scheduled to vest in the twelve months following your termination
shall vest on the date of such termination.

(c)         Change of Control.

(i)          If a Change of Control event occurs, any outstanding unvested RSUs
shall continue to vest in accordance with the vesting schedule set forth in
Section 2(a), conditioned on your continued employment or service; provided,
however, that any unvested RSUs will become fully vested on the earlier to occur
of (A) the first anniversary of the consummation of the Change of Control, or
(B) the date you are terminated by your employer without Cause or you terminate
your employment for Good Reason on or after the Change of Control.



--------------------------------------------------------------------------------

(ii)         If your employment is terminated by your employer without Cause and
such termination occurs after the entry into a signed definitive agreement which
if consummated would constitute a Change of Control, then the RSUs shall remain
outstanding until the date of such Change of Control and will become fully
vested on the date of such Change of Control (for the avoidance of doubt only if
such Change of Control occurs).

(d)         Definitions. For purposes of this Agreement,

(i)          “Cause” shall mean: (A) your failure to substantially perform your
material duties owed to the Company or your employer, under any employment
agreement between you and the Company or your employer or otherwise (other than
as a result of incapacity due to physical or mental illness); (B) your gross
negligence, fraud or willful misconduct in the course of your employment with
your employer that has a detrimental effect on the Company, your employer or any
of their Affiliates; (C) your commission of any act or your failure to take any
act that the Company or your employer reasonably determines was intended by you
to injure the reputation, business, or business relationships of the Company,
your employer or any of their affiliates; (D) your indictment of, conviction of,
or plea of guilty or nolo contendere to (1) any misdemeanor involving moral
turpitude, theft, unethical business conduct or other conduct which could
reflect in some material fashion unfavorably upon the Company, your employer or
any of their affiliates or (2) any felony (or the equivalent of such misdemeanor
or felony in a jurisdiction other than the United States); (E) your material
breach of any employment agreement between yourself and your employer, including
without limitation, any of the restrictive covenants contained therein; or (F)
your intentional, material misappropriation, embezzlement or misuse of funds or
property belonging to the Company, your employer or any of their Affiliates.

(ii)         “Good Reason” shall mean: (A) a material diminution in your title,
duties or responsibilities, or the assignment to you of duties or
responsibilities inconsistent in any material respect with your title, duties
and responsibilities as set forth in any employment agreement between you and
your employer; (B) a material reduction in your base salary, other than as part
of an across-the-board reduction in the salaries of other similarly situated
employees of the Company or your employer; (C) any reduction in the aggregate
compensation and benefits provided to you under any employment agreement between
you and your employer, other than any such reduction that is part of an
across-the-board reduction in aggregate compensation and benefits provided to
other similarly situated employees of the Company or your employer; or (D) any
material breach by your employer of any employment agreement between yourself
and your employer. Notwithstanding the foregoing, you shall not have the right
to terminate your employment hereunder for Good Reason unless (1) within 30 days
of the initial existence of the condition or conditions giving rise to such
right you provide written notice to the Company of the existence of such
condition or conditions, and (2) the Company fails to remedy such condition or
conditions within 30 days following the receipt of such written notice (the
“Cure Period”). If any such condition is not remedied within the Cure Period,
you must terminate your employment with the Company within a reasonable period
of time, not to exceed 30 days, following the end of the Cure Period.

3.          Issuance of Shares; Legends.

(a)         As soon as practicable following the date any RSUs vest under this
Agreement, but no later than 30 days after such date, the Company shall deliver
to you the number of Shares to which you are entitled under this Agreement. The
Company, in its sole discretion, may elect to deliver the Shares either in
certificate form or electronically to a brokerage account established for your
benefit at a brokerage/financial institution selected by the Company, containing
such legends as may be required pursuant to applicable securities laws or any
other agreement to which you are a party. You agree to complete and sign any
documents and take any additional actions that the Company may request to enable
it to deliver the Shares on your behalf.

(b)         You agree that the Shares which you may acquire pursuant to this
Agreement will not be sold or otherwise disposed of in any manner which would
constitute a violation of any applicable federal, state, or foreign securities
laws. You also agree that (i) the Company may refuse to register the transfer of
the Shares acquired



--------------------------------------------------------------------------------

pursuant to this Agreement on the stock transfer records of the Company if such
proposed transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of any applicable securities law, and (ii) the Company
may give related instructions to its transfer agent, if any, to stop
registration of the transfer of such Shares.

4.          Nontransferability of RSUs. You may not sell, transfer, pledge,
exchange, hypothecate or dispose of the RSUs. A breach of these terms of this
Agreement shall cause a forfeiture of the RSUs.

5.          No Shareholder Rights. The RSUs granted pursuant to this Agreement
do not and shall not entitle you to any rights of a holder of Shares prior to
the date Shares are issued to you in settlement of the Award.

6.          Tax Matters.

(a)         Tax Liability and Withholding. You shall be required to pay to the
Company, and the Company shall have the right to deduct from any compensation
paid to you, the amount of any required withholding taxes in respect of the RSUs
and to take all such other action as the Committee deems necessary to satisfy
all obligations for the payment of such withholding taxes prior to the issuance
of any Shares. In order to satisfy any federal, state or local tax withholding
obligations arising from the vesting of RSUs under this Agreement, the Company
shall withhold from the Shares to be issued upon the vesting of such RSUs,
Shares with a value equal to the minimum statutory amount required to be
withheld. The value of the Shares to be withheld shall be based on the Fair
Market Value on the date that the amount of tax required to be withheld is
determined.

(b)         Section 409A. This Agreement is intended to comply with Section 409A
of the Code or an exemption therefrom, and all such provisions shall be
construed and interpreted accordingly. For purposes of Section 409A of the Code,
each payment made under this Agreement will be treated as a separate payment.
Notwithstanding anything contained herein to the contrary, if necessary to avoid
penalties under Section 409A of the Code, the Participant will not be considered
to have terminated employment for purposes of this Agreement unless the
Participant would be considered to have incurred a "separation from service”
within the meaning of Section 409A of the Code.

7.          Compliance With Securities Law. Notwithstanding any provision of
this Agreement to the contrary, the issuance of Shares will be subject to
compliance with all applicable requirements of federal, state, or foreign law
with respect to such securities and with the requirements of any stock exchange
or market system upon which the Shares may then be listed. No Shares will be
issued hereunder if such issuance would constitute a violation of any applicable
federal, state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Shares may
then be listed. In addition, Shares will not be issued hereunder unless (a) a
registration statement under the Securities Act of 1933, as amended (the “Act”),
is at the time of issuance in effect with respect to the shares issued or (b) in
the opinion of legal counsel to the Company, the shares issued may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Act. The inability of the Company to obtain from any
regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares subject to the Award will relieve the Company of any liability in respect
of the failure to issue such shares as to which such requisite authority has not
been obtained. As a condition to any issuance hereunder, the Company may require
you to satisfy any qualifications that may be necessary or appropriate to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the Company. From time to time, the Board and appropriate officers of the
Company are authorized to take the actions necessary and appropriate to file
required documents with governmental authorities, stock exchanges, and other
appropriate Persons to make shares of Shares available for issuance.

8.          Clawback. Notwithstanding anything to the contrary contained herein,
the Company may cancel the RSUs if you violate any non-competition,
non-solicitation, non-disparagement or non-disclosure covenant or agreement with
the Company or any Affiliate, including any covenants contained in the Pacific
Drilling Global Employee Handbook (after having been given notice of any such
violation and giving effect to any applicable



--------------------------------------------------------------------------------

cure period set forth therein), as determined by the Company in good faith. In
such event, you will forfeit any compensation, gain or other value realized
thereafter on the vesting or settlement of the RSUs, the sale or other transfer
of the RSUs, or the sale of Shares acquired in respect of the RSUs, and must
promptly repay such amounts to the Company.

9.          Retention Rights. This Agreement does not give you the right to
continue in the employ of the Company or its Affiliates or to be retained by the
Company or its Affiliates in any other capacity. The Company and its Affiliates
reserve the right to terminate your employment or service at any time and for
any reason.

10.        Tax Disclaimer. You agree that you are responsible for consulting
your own tax advisor as to the tax consequences associated with the grant and
vesting of your RSUs. The tax rules governing RSUs are complex, change
frequently and depend on the individual taxpayer’s situation.

By accepting this grant of RSUs, you acknowledge that any tax liability or other
adverse tax consequences to you resulting from the grant or vesting of the RSUs
will be the responsibility of, and will be borne entirely by, you. YOU ARE
THEREFORE ENCOURAGED TO CONSULT YOUR OWN TAX ADVISOR BEFORE ACCEPTING THE GRANT
OF THESE RSUS.

11.        The Plan and Other Agreements. The text of the Plan is incorporated
in this Agreement by reference. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings ascribed to them in the Plan.
This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of RSUs. Any prior agreements, commitments or
negotiations concerning this grant of RSUs are superseded. To the extent the
terms of this Agreement conflict with the terms of the Plan, the terms of this
Agreement shall prevail.

12.        Miscellaneous Provisions.

(a)         You understand and acknowledge that (i) the Plan is entirely
discretionary, (ii) the Company has reserved the right to amend, suspend or
terminate the Plan at any time, (iii) the grant of RSUs does not in any way
create any contractual or other right to receive additional grants of RSUs (or
benefits in lieu of RSUs) at any time or in any amount and (iv) all
determinations with respect to any additional grants, including (without
limitation) the times when RSUs will be granted, the number of Shares offered,
and the vesting schedule, will be at the sole discretion of the Company.

(b)         You understand and acknowledge that participation in the Plan ceases
upon termination of your service to the Company for any reason, except as may
explicitly be provided otherwise in the Plan or this Agreement.

13.        Applicable Law. This Agreement will be interpreted and enforced under
the laws of the State of Texas (without regard to their choice of law
provisions).

*            *            *

By clicking “Agree” below, you acknowledge receipt of a copy of the Plan, and
agree that (a) you have carefully read, fully understand and agree to all of the
terms and conditions described in the attached Agreement and the Plan document;
(b) you understand and agree that the Plan and the Agreement, including any
attachments, constitute the entire understanding between you and the Company
regarding this award of RSUs, and that any prior agreements, commitments or
negotiations concerning this grant of RSUs are replaced and superseded; (c) you
have been given an opportunity to consult your own legal and tax counsel with
respect to all matters relating to this grant of RSUs prior to accepting this
Agreement and that you have either consulted such counsel or voluntarily
declined to consult such counsel and (d) any tax liability or other adverse tax
consequences to you resulting from the grant or vesting of the RSUs will be the
responsibility of, and will be borne entirely by, you.



--------------------------------------------------------------------------------

In addition, by clicking “Agree” below you are consenting to receive documents
from the Company and Solium Capital Inc. or any future plan administrator (the
“Administrator”) by means of electronic delivery. You agree that you have
received notice that delivery of the Agreement, prospectus, prospectus updates,
annual reports of the Company, and any other documents that the Company is
required or desires to deliver to you as a result of your participation in the
2018 Omnibus Stock Incentive Plan, or any other equity or incentive plans
maintained or adopted by the Company in the future (the “Incentive Plans”) will
be made electronically through the Administrator’s website or via the most
recent email account that the Company has on file for you at the time of the
document distribution. If documents are posted to the Administrator’s website
rather than emailed directly to you, then the Company or the Administrator will
send you an email notifying you that a document or documents have been posted
and instruction on how to access those documents. You understand that in order
to view these documents you will need a connection to the internet, you will
need to log into your email and/or the Administrator’s intranet page, and you
will need to have internet web browsing software and software that can process
PDF documents, such as Adobe Reader, installed on the computer you are using in
order to view the documents being delivered to you. These programs and an
internet connection are available on your workplace computer. If you are
attempting to access these documents from your home computer and you do not have
access to this software, the Company will provide you with free software and
technical assistance in order to access the documents. The only cost to you of
viewing the documents electronically should be any charges you may incur for
connection to the internet, to the extent you do not access the documents from
your work computer and you do not have access to a free internet connection
outside of work. This consent shall be effective for the entire time that you
are a participant in the Incentive Plans.





PACIFIC DRILLING S.A.









By:

/s/ Bernie G. Wolford Jr.









Title:

Chief Executive Officer



--------------------------------------------------------------------------------